Title: James Madison to Martin Van Buren, 3 June 1830
From: Madison, James
To: Van Buren, Martin


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                June 3. 1830
                            
                        
                        J. Madison has duly recd the Copy of the President’s Message forwarded by Mr. Van Buren. In returning his
                            thanks for this polite attention, he regrets the necessity of observing that the Message has not rightly conceived the
                            intention of J. M. in his Veto in 1817. on the Bill relating to Internal Improvements. It was an object of the Veto to
                            deny to Congress, as well the appropriating power, as the executing and jurisdictional branches of it. And it is believed
                            that this was the general understanding at the time, and has continued to be so, according to the references occasionally
                            made to the document. Whether the language employed duly conveyed the meaning of which J. M. retains the consciousness, is
                            a question on which he does not presume to judge for others.
                        Relying on the candour to which these remarks are addressed, he tenders to Mr. Van Buren renewed assurances
                            of his high esteem & good wishes.
                        
                            
                                
                            
                        
                    